Motion for clarification of this Court’s order (169 AD2d 419) entered on January 8, 1991, granted insofar as to amend the aforesaid order and decision by adding the following language at end of decretal paragraph thereof: "The foregoing is without prejudice to an application by plaintiff, if third party defendant shall fail promptly to produce Harris for examination, for sanctions pursuant to CPLR 3126 which the IAS court, in its discretion, may see fit to impose.” Concur—Sullivan, J. P., Carro, Wallach and Rubin, JJ.